DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This Application was filed on 03 November 2019 (US 2020/0138802) and claims priority to Provisional Application 62/756,739 which was filed on 07 November 2018.

The Examiner notes that the instant Application appears to be substantially identical to International Applications PCT/JP2018/019211 (WO 2019/215936) and PCT/JP2019/019597 (WO 2019/216442).

Information Disclosure Statement
The IDS dated 03 November 2019 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.


Status of the Claims
Applicant’s preliminary claim amendment dated 03 November 2019 is acknowledged.
Claims 1-5, 8, 23, 25, 29, 31, 35, 40, 47, 49, 51 and 53-56 are pending and rejected.
Claims 6-7, 9-22, 24, 26-28, 30, 32-34, 36-39, 41-46, 48, 50 and 52 were cancelled by the Applicant.

Claim Interpretation
Independent claims 1 and 5 each recite a method of preventing an adverse cardiovascular event which requires the limitation “wherein the subject has an LDL-C concentration less than 120 mg/dL”.  LDL-C is low-density lipoprotein cholesterol.  The Examiner interprets this limitation consistently with the description of the specification such that the subject has attained the required LDL-C concentration before the step of “increasing the dosage to 4 mg/day” is carried out.  The method uses the known “statin” agent pitavastatin.
The subject can have a significantly higher LDL-C concentration before the “dosage of 1 mg/day” is applied.  
The limitations set forth in dependent claims 8, 23, 25, 29, 31, 35, 40, 47, 49, and 51 relate to clinical parameters present in the subject before the instant method step is carried out.  These parameters relate to the presence of commonly occurring cardiovascular conditions or disorders which are clinically indicated in statin treatments.
The limitations set forth in dependent claims 53-56 relate to the intrinsic effects 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) The phrase “previous ACS, such as acute myocardial infarction or unstable angina” renders the scope of the claim non-distinct.  It is not clear whether the scope is limited to the narrower statement “acute myocardial infarction or unstable angina” or whether the broader limitation of “ACS” applies.
(ii) The phrase “a previous coronary revascularization procedure (PCI or coronary artery bypass grafting ("CABG"))” renders the scope of the claim non-distinct.  It is not clear whether the scope is limited to the narrower parenthetic statement “(PCI or coronary artery bypass grafting ("CABG"))” or whether the broader limitation of “a previous coronary revascularization procedure” applies.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.” 
Note that for the purposes of Examination, the claim is afforded its broadest reasonable interpretation, such that the narrower statements are not considered to be limiting.

[2] Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the subject has chronic kidney disease (CKD) (eGFR < 60 mL/min/1.73m2)” renders the scope of the claim non-distinct.  It is not clear whether the scope is limited to subjects having any chronic kidney disease or whether the parenthetic statement “(eGFR < 60 mL/min/1.73m2)” is a narrower definition of this condition or whether it describes a clinical parameter used to define the presence of chronic kidney disease.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.” 
Note that for the purposes of Examination, the claim is afforded its broadest reasonable interpretation, such that the narrower statement is not necessarily considered to be limiting.
In this case the Examiner suggests clarifying that the parenthetic limitation limits the disease as in: “the subject has chronic kidney disease with an eGFR < 60 mL/min/1.73m2”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-5, 8, 23, 25, 29, 31, 35, 40, 47, 49, 51 and 53-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyauchi; International Heart Journal, Article ID 17-557, [Advance publication] Released March 05, 2018.
Miyauchi represents prior art against the instant claims since it lists at least one author who is not an instant inventor; Hiroshi Ohtsu.  The reference was published on March 5, 2018 less than one year before the instant effective filing date of November 07, 2018.  Applicant might consider whether the reference can be excluded as prior art under one of the 35 U.S.C. 102(b) exceptions.  See MPEP 717.
The reference describes the “REAL-CAD” clinical trial which is substantially the same as that described in the instant application as example 1.
The methods of the instant independent claims 1, 3 and 5 and all of the limitations of the dependent claims appear to be fully disclosed by the reference.
See at least the “methods” section at pages 2-4 and the figure and table at pages 3-4.  The figure is the same as instant figure 1 and the table is the same as instant table 1.

[2] Claims 1-5, 8, 23, 25, 29, 31, 35, 40, 47, 49, 51 and 53-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi; Circulation, 2018, 137, 1997-2009, 8 May 2018.
Taguchi represents prior art against the instant claims since it lists at least multiple authors who are not an instant inventor: Isao Taguchi, Hiroaki Takashima, Mitsuru Abe, etc...  The reference was originally published on 18 June 2018 less than one year before the instant effective filing date of November 07, 2018.  Applicant might consider whether the reference can be excluded as prior art under one of the 35 U.S.C. 102(b) exceptions.  See MPEP 717.
The reference describes the “REAL-CAD” clinical trial which is substantially the same as that described in the instant application as example 1.
The methods of the instant independent claims 1, 3 and 5 and all of the limitations of the dependent claims appear to be fully disclosed by the reference.
See at least the “methods” section at pages 2-4, figure 1 and tables 1-2 at pages 4-5 and 7 and the “clinical outcomes” section at pages 6-8.  

[3] Claims 1-5, 8, 23, 25, 29, 31, 35, 40, 47, 49, 51 and 53-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura; "Does High-Intensity Pitavastatin Therapy Further Improve Clinical Outcomes?", American Heart Association Program Slides, publically presented on 13 November 2017.
Kimura represents prior art against the instant claims since it lists at least two authors who are not an instant inventor: Teruo Inoue and lsao Taguchi.  The reference was originally published on 13 November 2017 less than one year before the instant effective filing date of November 07, 2018.  Applicant might consider whether the reference can be excluded as prior art under one of the 35 U.S.C. 102(b) exceptions.  See MPEP 717.
The reference describes the “REAL-CAD” clinical trial which is substantially the same as that described in the instant application as example 1.
The methods of the instant independent claims 1, 3 and 5 and all of the limitations of the dependent claims appear to be either fully disclosed by the reference or at least intrinsically present as a result of the patient section and/or treatment conducted as described.
See at least the REAL-CAD summary at page 4, the “study patient flow” at page 6, the “baseline characteristics” at page 7, the results summarized at pages 8-13 
“methods” section at pages 2-4, figure 1 and tables 1-2 at pages 4-5 and 7 and the “clinical outcomes” section at pages 6-8 and the conclusions at page 15.  
[4] Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REAL-CAD Program Information, Dated 19 March 2010, 7 pages. Downloaded 05 February 2021 from https://www.csp.or.jp/ld/real-cad/sitemap/index.html.
The reference describes the parameters of the “REAL-CAD” clinical trial.
Instant claim 5 reads:
“A method of preventing an adverse cardiovascular event in a subject on a dosage of 1 mg/day pitavastatin or a pharmaceutically acceptable salt thereof, wherein the subject has stable coronary artery disease and an LDL-C concentration less than 120 mg/dL, comprising increasing the dosage to 4 mg/day for a therapeutically effective period of time.”
The method of independent claim 5 comprises the limitations of both of independent claims 1 and 3 as well as the limitations of dependent claims 2 and 4. Dependent claim 8 requires that the subject have a particular coronary artery disease feature, including a previous coronary revascularization procedure such as PCI or CABG.  
The reference discloses on pages 4-5 the “test flow” and “inspection schedule” that clearly indicates that patients with stable coronary artery disease such as a previous PCI or CABG are treated during a “run in period” of 1 month or more with 1 mg/day of pitavastatin to achieve LDL-C level of < 120 mg/dL and then the patients are treated with either 1 mg/day or 4 mg/day for a therapeutically effective amount of time during the “follow-up period” of 36-74 months.  See in particular the primary and secondary registration criteria at pages 4-5, reproduced in part below. See also the graphical flow chart at the top of page 4 which is illustrative:

    PNG
    media_image1.png
    454
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    136
    475
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    655
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    268
    845
    media_image4.png
    Greyscale

Carrying the method out as disclosed necessarily prevents “an adverse cardiovascular event” in view of the correlation of elevated levels of LDL-C to adverse cardiovascular events such as myocardial infarction and cerebral infarction and the LDL-C lowering functional activity of pitavastatin.
Claims 1-5 and 8 are clearly anticipated by this disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 25, 29, 31, 35, 40, 47, 49, 51 and 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over REAL-CAD Program Information, Dated 19 March 2010 as applied to claims 1-5 and 8 above, and further in view of the teachings of the disclosure itself and/or in view of routine clinical optimization and/or practice.

The REAL-CAD Program Information document discloses the method according to claims 1-5 and 8, see above.

The reference does not expressly disclose the limitations set forth in dependent claims 23, 25, 29, 31, 35, 40, 47, 49, 51 and 53-56.

Dependent claims 23, 25, 29, 31, 35, 40, 47, 49, and 51 recite clinical parameters present in the subject before the instant method step is carried out:  
Claim 23: the subject has type II diabetes.
Claim 25: the subject has an LDL-C concentration less than 95 mg/dL.
Claim 29: the subject has an HDL-C concentration less than or equal to 40 mg/dL.
Claim 31: the subject has an TG concentration less than 150 mg/dL.
Claim 35: the subject has a body mass index less than 28 kg/m2.
Claim 40: the subject does not have a history of acute coronary syndrome.
Claim 47: the subject has chronic kidney disease (CKD).
Claim 49: the subject is on aspirin therapy.
Claim 51: the subject is on dual antiplatelet therapy.

These are essentially a list of patient selection criteria.
The limitations of claims 23 and 47 relate to the presence of type II diabetes or chronic kidney disease, these are considered to be either clinically indicated in and/or would be expected to be present in a population of patients with a coronary artery disease according to the REAL-CAD Program Information.  For example, a skilled clinician would expect that a significant number of patients aged 20 to 80 years old which have a coronary artery disease would have type II diabetes and/or chronic kidney disease.  For example, hyper-LDL-cholesterolemia (one of the primary registration criteria listed at page 4) and type II diabetes or chronic kidney disease commonly occur together, particularly in older adults.  
The limitations of claims 25, 29 and 31 relate to the levels of LDL-C, HDL-C and TG present in a subject before the instant method step is carried out.  Subjects according to the disclosed method are dosed with 1 mg/day pitavastatin for up to a month before the step of increasing the dose to 4 mg/day is applied.  The levels of LDL-C, HDL-C and TG present in the subject would reasonably be expected to meet the ranges specified in the claims, in a population of patients with a coronary artery disease which has been treated with pitavastatin for up to a month, in view of the known clinical efficacy of this statin.
Regarding claim 35, a skilled clinician would find reason to exclude patients with body mass index of 28 kg/m2 or higher from the follow up period at least since such patients are highly overweight or obese and would not be expected to respond well to treatment with 1 mg/day during the “run-in period” since a lower dose/body mass ratio would mean that less active substance would be in contact with unit body mass to exert its action.  In effect a lower relative dose of substance (i.e., mg/kg) is delivered when a subject is highly overweight relative to patients of normal weight since the dosage size is not adjusted for body weight. 
Regarding claim 40, the primary registration criteria at page 4 provides that subjects with coronary artery disease are selected from three groups before treatment:

    PNG
    media_image5.png
    559
    714
    media_image5.png
    Greyscale

When a patient is selected from groups 2 or 3, and not group 1, then the patient would not be expected to have a history of acute coronary syndrome, per instant claim 40.
Regarding claims 49 and 51, aspirin therapy and dual antiplatelet therapy are commonly applied in patients with existing coronary artery disease.  For example; patients who have had a previous CABG routinely take aspirin for the rest of their lives, and many heart attack and stroke patients — and people seeking to avoid these events — are treated with two types of antiplatelet agents to prevent blood clotting.  A skilled clinician would expect that such patients would represent a significant portion of a population of patients with a coronary artery disease according to the REAL-CAD Program Information and would seek to include them. 
Regarding claims 53-56, the limitations relate to the intrinsic effects that the increase in pitavastatin dosage from 1 to 4 mg/day would be expected to have on decreasing subject levels of LDL-C, TG and hs-CRP and increasing subject levels of HDL-C.  The recited method step would reasonably be expected to have the claimed effects on these levels in the subject undergoing treatment as claimed in view of the functional activity of pitavastatin.
A skilled clinician carrying out the method set forth in the REAL-CAD Program Information would thus find reason to select the patient population according to the document and standard clinical practice, as described above, such that the limitations of the dependent claims would be met - in order to provide for the method as described in the document.  
One of ordinary skill in the art at the time of the effective filing of the instant invention would expect that the method described in the document would successfully provide for clinical benefits of lowering LDL cholesterol leading to prevention of adverse cardiovascular events such as MI in the selected patient population.  See page 1 of the document which teaches that higher doses of statins to actively lower LDL cholesterol can prevent myocardial infarction and stroke.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 3-4 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 3-4 of copending Application No. 17/054,322 (reference application, claims dated 10 November 2020). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Reference claims 3-4 and instant claims 3-4 differ only in that the phrase “the method” appears in reference claim 3.  Claim 4 is identical.  This minor difference in the wording of claim 3 is inconsequential as it does not affect the scope of the claim.  The claims are therefore considered to be identical to each other as reciting the “same invention”:
	Reference claims 3-4:

    PNG
    media_image6.png
    457
    1404
    media_image6.png
    Greyscale

Instant claims 3-4:

    PNG
    media_image7.png
    237
    805
    media_image7.png
    Greyscale



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 8, 23, 25, 29, 31, 35, 40, 47, 49, 51 and 53-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of copending Application No. 17/054,322 (reference application, claims dated 10 November 2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by and/or are obvious over the reference claims.
Reference independent claim 1 is substantially identical to the method of instant claim 1 except that the scope is limited as the subject is “in need thereof”.  The reference claim falls entirely within the scope of the instant claim and is anticipatory.
Instant independent claim 5 is at least obvious over reference dependent claim 2, which sets forth subject matter which falls entirely within the scope of claim 5.
Instant dependent claims 2, 8, 23, 25, 29, 31, 35, 40, 47, 49, 51 and 53-56 are at least obvious over those reference claims having the same numbers which recite identical or nearly identical limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625